Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Request for Continued Examination filed on 06/04/2021.
	Currently, claims 1-5, 7, 10-11, 17-18 and 21-30 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1-3, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang” US 2018/0323343 published 11/08/2018) and in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272).  
As to claim 1, Jang shows a device (see Fig. 1 with Fig. 2 being cross section down A-A) comprising: 
a substrate (see substrate 121; [0044]); 
an aluminum nitride (AIN) buffer layer (see AlN buffer layer being the lower part of 123 right on 121; [0046]) formed on the substrate (see substrate 121 having the buffer layer thereon); 
a first semiconductor layer comprising AlxGa(1-x)N (see upper parts of 123 being AlGaN layers with various compositions of Al and Ga therein; [0046]) formed on the aluminum nitride (AiN) buffer layer (note upper parts of 123 are on the lower part that is the buffer layer made of AlN noted above), wherein x>0 (this layer has some Al therein thus x is above 0); 
a semiconductor pillar (here seem the top parts of M 125+127 here shaped as little pillar structure(s) when they have circle as their top down view and the shape shown in Fig. 2 as their side view; [0051]) formed on the first semiconductor layer (note 125+127 is on 123), comprising a second semiconductor layer and an active layer (see 125 being second semiconductor layer and 127 being active layer; [0044]);  
a first contact layer (see n type contact layer 129; [0052]) formed on the first semiconductor layer (129 being on 123), wherein the first contact layer comprises a first contact portion (see main contact portion over on the right hand side pointed to by “129” in Fig. 2) and a first extending portion (see the first extending portion of 129 which are the other parts of 129 coming off from the little part over on the far right side just mentioned, these include the parts 
a second contact layer (see second contact layer 131; [0054]) formed on the second semiconductor layer of the semiconductor pillar (note this is formed on top of 127 of the pillar(s) M); 
an insulating layer (see the insulating layer 133; [0055]) formed on the first contact layer and the second contact layer (note 133 goes over 129 and 131), comprising a first opening exposing the first contact portion of the first contact layer and a second opening exposing the second contact layer (note the first contact hole in 133 above the right hand side part of 129 in Fig. 2’s view and the second contact hole in 133 above the left hand part of 131 in Fig. 2’s view); 
a first electrode covering the first opening (see first electrode 135a/139a cover the above first opening; [0058] and [0044]); and 
a second electrode covering the second opening (see second electrode 135b/139b cover the second opening; [0060] and [0044]).  

However, Jang fails to show the buffer layer being one which comprises a dopant, wherein the dopant comprises carbon (C), hydrogen (H) or oxygen (O), and wherein the dopant comprises a doping concentration lower than 2E+17.  

Signore shows a buffer layer being one which comprises a dopant that is oxygen (see O, H, C residual including/”unintentionally doped” AlN) and which comprises a doping concentration lower than 2E+17 (here the reference notes just small amounts of contaminants 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the process of making AlN layers which includes residual amounts of O, C and/or H as taught by Signore to have made the AlN buffer layer in Jang with the motivation of using a process that is good for large scale production (see first paragraph of 1. Introduction Section noting that this process is good for large scale processing).  

As to claim 2, Jang, as modified by Signore above shows a device wherein 0.3<x<0.8 (see .7 as the Al part in [0046]).  

As to claim 3, Jang, as modified by Signore above, shows a device wherein 0.35<x<0.7 (see .7 as the Al part in [0046]).  

As to claim 7, Jang, as modified by Signore above, shows a device wherein the first semiconductor layer comprising A1xGa1-x)N is formed on a flat surface of the substrate (note that the upper part of 123 is formed on what appears to be a flat surface of 121 see Fig. 2’s view).  



As to claim 11, Jang, as modified by Signore above, shows a device wherein the aluminum (Al) composition percentage of the aluminum nitride (AlN) buffer layer is greater than that of AlxGa(1-x)N of the first semiconductor layer (note the AlN buffer layer appears to have 100% Al compared to the lower compositions of Al noted above for claim 2 and 3, and will still have nearly that even with residuals added in from Signore).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang” US 2018/0323343 published 11/08/2018) in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272), as applied to claim 1 above, and further in view of Adivarahan et al. (“Adivarahan” Adivarahan, V. “Sub-Milliwatt Power III-N Light Emitting Diodes at 285 nm” Jpn. J. Appl. Phys. Vol. 41 Part 2, No 4B 04/15/2002 pp. L435-L436).  
As to claim 4, Jang, as modified by Signore above for claim 1, shows the device as related above for claim 1 but fails to show it being a device wherein 0.4<x<0.6.  

Adivarahan shows a n type layer for a 3-N LED structure having an Al concentration of .4 (see n+ -Al0.4Ga0.6N layer in the second paragraph of page L435, this is the fourth layer down in Fig. 1).  

.  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang” US 2018/0323343 published 11/08/2018) in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272), as applied to claim 1 above, and further in view of Adivarahan et al. (“Adivarahan” Adivarahan, V. “Sub-Milliwatt Power III-N Light Emitting Diodes at 285 nm” Jpn. J. Appl. Phys. Vol. 41 04/2002 pp. L435-L436) with supporting evidence from Hirayama et al. (“Hirayama” Hirayama “222-282 nm AlGaN and InAlGaN-based deep-UV LEDs fabricated on high-quality AlN on sapphire” Phys. Status Solidi A 206 No. 6 06/2009 pp. 1176-1182).  
As to claim 17, Jang, as modified by Signore above, shows the device as related above for claim 1, and further shows it being a device wherein the active layer comprises one or more well layers and one or more barrier layers alternatively stacked, and wherein the one or more barrier layer comprises AlyGa1-yN and 0.4<y<0.7 (see the MQW structure with wells and barrier layers where the barrier layers are at .7 Al concentration; [0048]) but fails to show it being a device wherein the well layer(s) comprises AlxGa1-xN and 0.2<x<0.4.  

xGa1-xN and 0.2<x<0.4 (see the one well layer with .32 Al concentration in the Single Quantum Well structure in between two barrier layers above and below it; second paragraph of page L435). 

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the well layer Al concentration as taught by Adivarahan to have made the well Al concentration of the well layer(s) in Jang, as previously modified by Signore above, with the motivation of adjusting the emission wavelength (note that the concentrations of Al in these MQW or SQW structures are part of determining the wavelength output by the active layer and changing the Al will modify the wavelength output; see the different concentration in Adivarahan from that in Jang and note Hirayama showing how the different Al concentrations affect the wavelengths output in various similar test structures in Table 1 of page 132 as supporting evidence).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (“Jang” US 2018/0323343 published 11/08/2018) in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272), as applied to claim 1 above, and further in view of Tang et al. (“Tang” US 2019/0006821 published 01/03/2019 with a provisional date for the provisional application being 06/29/2017).  
As to claim 18, Jang, as modified by Signore above for claim 1, shows the device as noted for claim 1 above, but fails to show the device being one wherein an UV light comprising a wavelength shorter than 370 nm is emitted from the light-emitting device.  

Tang shows a AlGaN based UV LED with emission wavelength short than 360 nm (see UV AlGaN LED with 265 nm wavelength emission achieved; [0073] in main Tang pgpub reference and see also [0056] for written description for the same part in the provisional document back to the provisional date).  

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 265 nm emission wavelength as taught by Tang to have made the emission wavelength of the UV device Jang, as previously modified by Signore above, with the motivation of using the device for deep UV applications (see 265 nm getting into the deep UV band for use in deep UV applications; [0060] in the pgpub and [0043] in the provisional).  


Claim 21-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2016/0133615 published 05/12/2016), in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272).      
As to claim 21, Park shows a light-emitting device (see Fig. 2-3), comprising: 
a substrate (see substrate 101; [0047]); 
a first semiconductor layer (see first semiconductor layer 110 made of AlN which is not intentionally doped but is subject to generic non-intentional doping during the deposition procedure; [0050] and [0051]) formed on the substrate; 

a first contact layer (see parts 141 as pad contacts; [0057]; note for claims 22, 23, 24 and 25 below the office will include 142 portions in this designation of the first contact layer as a whole so that 141+142 are designated as the first contact layer) formed on the first semiconductor layer (these are on 110), wherein the first contact layer comprises a first contact portion disposed between the semiconductor pillars (note that part of 141 is disposed between the pillars made that were noted above); 
a second contact layer (see second contact layer being the layer 150 over 130; [0046]; note this can be designated along with 152 as well in the alternate for a larger 151+152 structure) formed on the second semiconductor layer of the plurality of semiconductor pillars (note this is formed over the layers 130); 
an first insulating layer (see insulating layer 200 with openings 210 therein; [0061]) formed on the first contact layer and the second contact layer (see layer 200 “on” 141 and “on” 150), comprising a first opening (see opening in 200 right over and exposing 141 at left hand side opening 210; [0062]) exposing the first contact portion and a second opening (see opening in 200 exposing 150 over near the right hand 210 opening; [0062]) exposing the second contact layer; 
a second insulating layer (see insulating layer 400; [0071] and note this is made of same material as 200 in [0074]) is formed on the first insulating layer and comprises a third opening and a fourth opening (see 400 on 200 and includes a man left hand opening at left hand side 410 and a main right hand side opening at right hand side 410; [0071]); 

a second electrode (see S5b being right hand solder part; [0045]) electrically connected to the second contact layer through the fourth opening (see S5b electrically connected to 150 through the right hand side hole in 400 at 410).  

However, Park fails to show the buffer layer being one which comprises a dopant, wherein the dopant comprises carbon (C), hydrogen (H) or oxygen (O), and wherein the dopant comprises a doping concentration lower than 2E+17.  

Signore shows a buffer layer being one which comprises a dopant that is oxygen (see O, H, C residual including/”unintentionally doped” AlN) and which comprises a doping concentration lower than 2E+17 (here the reference notes just small amounts of contaminants here which are just residual and which the office takes as making a class of generically disclosed embodiments which will include concentrations a good deal lower than 2E+17 where the range here claimed, anything lower than 2E+17 is considered to be inclusive up to the lower/moderate amount of doping near 2E+17, but including anything therebelow as well, such as residuals; see page 1267 first paragraph of 1. Introduction Section).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the process of making AlN layers which includes residual amounts of O, C and/or H as taught by Signore to have made the AlN buffer layer in 

As to claim 22, Park, as modified by Signore above, shows a device (using the alternate designation of parts noted above for claim 22) wherein the first contact layer further comprises one or more of first contact portions (note the contact portion shown in Fig. 3’s cross section specifically) and a plurality of first extending portions connected to each other (note the portions of 142 that extend between 141’s that are connected to each other in top down view).  

As to claim 23, Park, as modified by Signore above, shows a device wherein one of the first contact portions comprises a width (see the total width of 141 in Fig. 3) larger than a width of one of the first extending portions (see the total width of 141 in Fig. 3 being larger than a non-total very small width of one of the extending portions of 142 in the top down view).  

As to claim 24, Park, as modified by Signore above, shows a device wherein the first contact layer (under the alternate designation of parts above this part is 141+142 as discussed above) is covered by the first electrode and second electrode (note here that the bumps S5a and S5b are formed on 510 and 520 in [0078] and here it appears that part of the overall structures 141+142 will be covered by both in the top down view).   

As to claim 25, Park, as modified by Signore above, shows a device wherein the first insulating layer (200) covers the first extending portions (note that layer 200 appears to just have a hole over 141 but would otherwise be covering the parts 142 in the top down view).  



As to claim 28, Park, as modified by Signore above, shows a device wherein the first electrode (S5a) is electrically connected to the first semiconductor layer (110) via the first electrode contact layer (note the electrical path from S5a to 110 goes through 310), and the second electrode (S5b) is electrically connected to the second semiconductor layer (130) via the second electrode contact layer (note the electrical path from S5b to 130 goes through 320).  


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2016/0133615 published 05/12/2016), in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272), as applied to claim 21 above, further in view of Jang et al. (“Jang” US 2018/0323343 published 11/08/2018).      
As to claim 26, Park, as modified by Signore above, shows the device as applied to claim 21 above but fails to show it being one wherein the first contact layer comprises chromium (Cr) aluminum (Al), or titanium (Ti).  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the alloy materials of Jang to have made the part materials for 141 in Park, as modified by Signore above, with the motivation of using some real life materials to replace the generic material of Park to make real life devices (see Jang describing suitable lower contact layer materials for real life embodiments where Park is silent and leave them generic).   

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2016/0133615 published 05/12/2016), in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272) as applied to claim 21 above, and further in view of Won Cheol (US 2017/0288088 filed on 03/30/2016).  
As to claim 29, Park, as modified by Signore above, shows the device noted above for claim 21, wherein the first insulating layer comprises two or more layers having different refractive indexes alternately stacked to form a Distributed Bragg reflector (DBR).  

Won Cheol shows an insulating layer that comprises two or more layers having different refractive indexes alternately stacked to form a DBR (see the DBR layer 33 being made as the lower insulating layer towards the semiconductor layers in Fig. 2; [0071]; and note also a more generic motivation is to make this layer reflective to control the output of light generically).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the DBR materials for an insulator material as taught by Won Cheol to have made the insulating layer 200 in Park, as modified by Signore above, with the motivation of controlling the output of light by reflection of one of the colors blue, green or red (see controlling the light that gets output where by reflection of blue, green or red in [0071]; and note also a more generic motivation is to make this layer reflective to control the output of light generically).  


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2016/0133615 published 05/12/2016), in view of Signore  et al. (“Signore” Signore, M. A. “Role of oxygen contaminant on the physical properties of sputtered AlN thin films” Jour. Of All. And Comp. 649 07/17/2015 pp. 1267-1272), as applied to claim 21 above, Chae et al. (“Chae” US 2018/0138382 dated 07/14/2016) and with supporting evidence from Kim et al. (“Kim” Kim, J-Y. “Indium Tin Oxide-Free Transparent Conductive Electrode for GaN-Based Ultraviolet Light-Emitting Diodes” ACS Appl. Mater. Interfaces 7, 15 04/01/2015 pp. 7945–7950).  
As to claim 30, Park, as modified by Signore above, shows the device as related for claim 21 above, but fails to show it being a device wherein the second contact layer comprises a transparent conductive material (the material in Park is left generic reflective layer).  

Chae shows making a second contact electrode out of a transparent conductive material (see making 140 out of ITO transparent; [0045]).  



Response to Arguments
Applicant’s arguments, see Remarks, filed 06/04/2021 with respect to the objections and rejection under 35 U.S.C 112(b) as well as 35 U.S.C 102/103 have been fully considered and are persuasive.  The previous objections and rejection under 35 U.S.C 112(b) as well as 35 U.S.C 102/103 have been withdrawn.  However, the office notes that additional rejections have been made above addressing the newly added limitations and new claims.  Specifically the office notes that the claims have been reconsidered in full to ensure patentability over the full scope of the claims, and here it was determined that either the possibility of the dopants being just left over impurities in deposited AlN from the deposition procedure, has been fully considered here where before it appears that the claim was either being interpreted to require bona fide doping taking place or this alternate possibility was overlooked.  In any event, the office notes that claims covering “dopants” that are just left over residuals from the deposition procedure and not being used to intentionally dope the material will have to serve as a basis for a ground of rejection like those newly made above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891